                 Case 3:20-cv-05945-BHS Document 21 Filed 02/18/21 Page 1 of 5




 1

 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6                           WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 7

 8
     DALE GARCIA, et al.                             CASE NO. C20-5945 BHS
 9
                              Plaintiffs,            ORDER
10          v.
11   THOMAS BENENATI, et al.
12                            Defendants.

13

14          This matter comes before the Court on Defendants’ motion for summary

15   judgment, Dkt. 3, Plaintiffs’ motion for leave to amend their complaint, Dkt. 12, and the

16   Court’s order to show cause, Dkt. 18. The Court has considered the pleadings filed in

17   support of and in opposition to the motions and the remainder of the file and hereby rules

18   as follows.

19                     I.   FACTUAL & PROCEDURAL BACKGROUND

20          The Court reincorporates by reference the relevant factual and procedural

21   background found in the underlying order. Id. The instant motions involve Plaintiffs’

22   erroneously filed complaint, which includes federal claims against Defendants. Plaintiffs


     ORDER - 1
                 Case 3:20-cv-05945-BHS Document 21 Filed 02/18/21 Page 2 of 5




 1   have also brought federal claims against Defendant Thomas Benenati in Garcia v.

 2   Benenati, et al., No. 3:19-cv-05597-BHS (“Garcia I”). Defendants have moved for

 3   summary judgment to dismiss the state law claims against Benenati, Dkt. 3, and Plaintiffs

 4   have filed a motion to amend their complaint to remove all state law claims, Dkt. 12.

 5   Defendants do not oppose the amended complaint, see Dkt. 12-1, except for the inclusion

 6   of state law claims against Benenati, Dkt. 15. Defendants have accurately summarized

 7   the differences between the complaint in Garcia I and this case (“Garcia II”):

 8

 9

10

11

12   Id. at 3.

13           Defendants assert that Plaintiffs’ proposed amended complaint that includes

14   Benenati is improper because Plaintiffs are suing Benenati for state law claims in Garcia

15   I. Defendants argue that Plaintiffs are impermissibly splitting their claims against

16   Benenati and that the Court should allow Plaintiffs leave to amend but also grant

17   Defendants’ motion for summary judgment, dismissing the state law claims against

18   Benenati.

19           In light of these motions, on January 14, 2021, the Court ordered the parties to

20   show cause as to why Garcia I and Garcia II should not be consolidated. Dkt. 18. On

21   January 22, 2021, the parties responded and explained why the cases should not be

22


     ORDER - 2
              Case 3:20-cv-05945-BHS Document 21 Filed 02/18/21 Page 3 of 5




 1   consolidated. Dkts. 19, 20. The Court will therefore not consolidate the two actions and

 2   will address the substantive motions.

 3                                      II. DISCUSSION

 4          Although Defendants filed their motion for summary judgment prior to Plaintiffs’

 5   motion for leave to amend, the Court will first address Plaintiffs’ motion.

 6          Leave to amend a complaint under Fed. R. Civ. P. 15(a) “shall be freely given

 7   when justice so requires.” Carvalho v. Equifax Info. Services, LLC, 629 F.3d 876, 892

 8   (9th Cir. 2010) (citing Forman v. Davis, 371 U.S. 178, 182 (1962)). This policy is “to be

 9   applied with extreme liberality.” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048,

10   1051 (9th Cir. 2003) (citations omitted). In determining whether to grant leave under

11   Rule 15, courts consider five factors: “bad faith, undue delay, prejudice to the opposing

12   party, futility of amendment, and whether the plaintiff has previously amended the

13   complaint.” United States v. Corinthian Colleges, 655 F.3d 984, 995 (9th Cir. 2011).

14   Among these factors, prejudice to the opposing party carries the greatest weight.

15   Eminence Capital, 316 F.3d at 1052.

16          Although Defendants did not explicitly raise the issue of prejudice as to Benenati

17   in their response to Plaintiff’s motion for leave to amend, the Court concludes that claim-

18   splitting and prejudice are interconnected in this case. “The ultimate objective of this rule

19   against claim-splitting is to ‘protect the Defendant from being harassed by repetitive

20   actions based on the same claim’ and to promote judicial economy and convenience.”

21   Bojorquez v. Abercrombie & Fitch, Co., 193 F. Supp. 3d 1117, 1123 (C.D. Cal. 2016)

22   (quoting and citing Clements v. Airport Auth. of Washoe Cnty., 69 F.3d 321, 328 (9th Cir.


     ORDER - 3
                Case 3:20-cv-05945-BHS Document 21 Filed 02/18/21 Page 4 of 5




 1   1995); Restatement (Second) of Judgments § 24). “Plaintiffs generally have ‘no right to

 2   maintain two separate actions involving the same subject matter at the same time in the

 3   same court and against the same defendant.’” Adams v. Cal. Dep't of Health Servs., 487

 4   F.3d 684, 688 (9th Cir. 2007), overruled on other grounds by Taylor v. Sturgell, 553 U.S.

 5   880 (2008) (quoting Walton v. Eaton Corp., 563 F.2d 66, 70 (3d Cir. 1977) (en banc)).

 6          Plaintiffs have conceded that the complaint in Garcia II was filed in error and

 7   arises out of the same nucleus of facts as the Garcia I complaint. Allowing Plaintiffs to

 8   claim split and maintain a state action against Benenati would be inherently prejudicial to

 9   him. Plaintiffs are therefore granted leave to amend their complaint except for state law

10   claims against Benenati. Plaintiffs should file an amended complaint excluding all federal

11   claims and Benenati as a Defendant. Upon the filing the amended complaint as suggested

12   by this Order, the Court shall sua sponte remand the case to Clark County Superior

13   Court. The Court reserves ruling on Defendant’s motion for summary judgment 1 and will

14   address the substantive motion if Plaintiffs fail to proceed as suggested by this Order.

15

16

17

18

19

20          1
              If Plaintiffs amend their complaint as suggested, Defendants’ motion for summary
     judgment may be mooted or denied without prejudice. See, e.g., Farkas v. Gedney, No. 2:14-cv-
21   451-JAD-VCF, 2014 WL 5782788, at *3 (D. Nev. Nov. 6, 2014) (“granting [Plaintiff’s] motion
     for leave to amend will alter the scope of defendants’ now-filed motion for summary judgment,
22   defendants’ motion for summary judgment is denied without prejudice . . . .”).



     ORDER - 4
             Case 3:20-cv-05945-BHS Document 21 Filed 02/18/21 Page 5 of 5




 1                                      III. ORDER

 2         Therefore, it is hereby ORDERED that that Plaintiffs’ motion for leave to amend

 3   their complaint, Dkt. 12, is GRANTED. The Court RESERVES RULING on

 4   Defendants’ motion for summary judgment, Dkt. 3.

 5         Dated this 18th day of February, 2021.

 6

 7

 8
                                            ABENJAMIN H. SETTLE
                                             United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 5
